                Case 2:19-cr-00129-MCE Document 137 Filed 03/26/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0129-MCE
11                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                          ORDER
13   JOHNATHON WARD, and                                DATE: March 25, 2021
     SABRINA RAYLENE TOILOLO,                           TIME: 10:00 a.m.
14                                                      COURT: Hon. Morrison C. England, Jr.
                                 Defendants.
15

16

17          This case was previously set for a status conference on March 25, 2021, for Defendants

18 Johnathon Ward and Sabrina Raylene Toilolo. ECF 102. The government and defendants’ current

19 counsel – Mark Reichel for Johnathon Ward and Candice Fields for Sabrina Raylene Toilolo – (the

20 “parties”) now seek to continue the status conference to June 24, 2021, and exclude time under the
21 Speedy Trial Act and Local Code T4 for reasons stated below including defense preparation.

22          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

23 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

24 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

25 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
26 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,
27

28 request ofAcounsel,
            1
               judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
                       after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:19-cr-00129-MCE Document 137 Filed 03/26/21 Page 2 of 5


 1 as well as the declarations of judicial emergency, were entered to address public health concerns related

 2 to COVID-19.

 3          Although the General Orders and declarations of emergency address the district-wide health

 4 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 5 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 6 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 7 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 8 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 9 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit
10 findings on the record “either orally or in writing”).

11          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

13 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

14 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

16 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

17 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

18 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

19          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

20 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address
21 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

22 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

23 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

24 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

25 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

26 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).
27 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

28 by the statutory rules.

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00129-MCE Document 137 Filed 03/26/21 Page 3 of 5


 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 4 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 5 pretrial continuance must be “specifically limited in time”).

 6                                               STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 8 through defendant’s counsel of record, hereby stipulate as follows:

 9          1.     By previous order, this matter was set for status on March 25, 2021.

10          2.     By this stipulation, defendants now move to continue the status conference to June

11 24, 2021, and exclude time between March 25, 2021, and June 24, 2021, under 18 U.S.C.

12 § 3161(h)(7)(A), B(iv) [Local Code T4].

13          3.     The parties agree and stipulate, and request that the Court find the following:

14                 a)      The government has represented that the discovery associated with this case

15          includes over 110 GB of electronic documents including well over 13,500 pages and items of

16          police reports, search warrant returns, subpoena returns, cellphone extractions, photographs, and

17          bank/financial records, as well as several hundred audio/video files. Since the filing of a

18          previous motion to continue and exclude time in October 2020, the government has produced

19          additional discovery including over 2,000 pages and items of law enforcement reports and

20          summaries, bank records, and jail call recordings. The government is also preparing a new batch

21          of discovery for production this month, March 2021, including without limitation additional

22          witness interviews, investigative reports, bank records, and video recordings. All this discovery

23          has been either produced directly to counsel and/or made available for inspection and copying.

24                 b)      Counsel for Defendants Johnathon Ward and Sabrina Toilolo (“defendants”)

25          desire additional time to review the current charges, review discovery, conduct research and

26          investigation into the charges and alleged acts, consult with their clients, and otherwise prepare

27
           2
             The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00129-MCE Document 137 Filed 03/26/21 Page 4 of 5


 1         for trial.

 2                  c)    At this time, the defendants have no objection to the Court’s continuance of the

 3         status conference to June 24, 2021, and agree that such a continuance is necessary for effective

 4         preparation as outlined below.

 5                  d)    Counsel for defendants believe that the Court’s continuance will provide them

 6         reasonable time necessary for effective preparation, taking into account the exercise of due

 7         diligence.

 8                  e)    The government does not object to the continuance.

 9                  f)    In addition to the public health concerns cited by the General Orders and

10         declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

11         ends-of-justice delay is particularly apt in this case because defendants’ counsel have relayed

12         that they have been delayed in consulting with defendants due to the COVID-19 pandemic and

13         consultation restrictions and logistics at the jail where the defendants are detained.

14                  g)    Based on the above-stated findings, the ends of justice served by continuing the

15         case as requested outweigh the interest of the public and the defendants in a trial within the

16         original date prescribed by the Speedy Trial Act.

17                  h)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18         et seq., within which trial must commence, the time period of March 25, 2021, to June 24, 2021,

19         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

20         because it results from a continuance granted by the Court at defendant’s request on the basis of

21         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

22         of the public and the defendants in a speedy trial.

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00129-MCE Document 137 Filed 03/26/21 Page 5 of 5


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6   Dated: March 22, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7
                                                             /s/ ROBERT J. ARTUZ
 8                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
 9
10   Dated: March 22, 2021                                   /s/ MARK REICHEL
                                                             MARK REICHEL
11
                                                             Counsel for Defendant
12                                                           JOHNATHON WARD

13   Dated: March 22, 2021                                   /s/ CANDICE FIELDS
                                                             CANDICE FIELDS
14                                                           Counsel for Defendant
                                                             SABRINA RAYLENE TOILOLO
15

16
                                                     ORDER
17
            IT IS SO ORDERED.
18
     Dated: March 25, 2021
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
